 Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 1 of 6 Page ID
                                  #:4656


1     KESSLER TOPAZ
2     MELTZER & CHECK, LLP
      JENNIFER L. JOOST (Bar No. 296164)
3     jjoost@ktmc.com
4     STACEY M. KAPLAN (Bar No. 241989)
      skaplan@ktmc.com
5     One Sansome Street, Suite 1850
6     San Francisco, CA 94104
      Telephone: (415) 400-3000
7     Facsimile: (415) 400-3001
8
      Lead Counsel for the Putative Class and
9     Attorneys for Lead Plaintiff Movants
10    the Snap Shareholder Group
11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
     IN RE SNAP INC.                            Case No. 2:17-cv-03679-SVW-AGR
14   SECURITIES LITIGATION
                                                CLASS ACTION
15
                                                DECLARATION OF SHARAN
16                                              NIRMUL IN SUPPORT OF THE
                                                MOTION OF THE SNAP
17                                              SHAREHOLDER GROUP FOR
                                                APPOINTMENT AS LEAD
18                                              PLAINTIFF
19                                              Date: March 4, 2019
20                                              Time: 1:30 p.m.
                                                Courtroom: 10A
21
                                                Judge: Hon. Stephen V. Wilson
22
23
24   This Document Relates To: All Actions

25
26
27
28
     DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
     SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO. 2:17-CV-03679-SVW-AGR
 Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 2 of 6 Page ID
                                  #:4657


1          I, Sharan Nirmul, declare as follows:
2          1.     I am a partner with the law firm of Kessler Topaz Meltzer & Check, LLP
3    (“Kessler Topaz”), Lead Counsel for the class and counsel for the Snap Shareholder
4    Group, and I am admitted to practice pro hac vice before this Court. I am also counsel
5    to the Court-appointed Lead Plaintiff Thomas DiBiase (“DiBiase”), and proposed class
6    representatives Donald R. Allen (“Allen”) and Shawn B. Dandridge (“Dandridge”). I
7    submit this Declaration in support of the Motion of the Snap Shareholder Group for
8    Appointment as Lead Plaintiff.
9          2.     Prior to the filing of the Amended Complaint, at my direction, Kessler
10   Topaz’s lawyers, investigators, and other employees conducted an extensive
11   investigation of the allegations alleged therein.    In addition to extensive factual
12   research based on SEC filings, analyst reports, industry sources, and consultation with
13   experts, the investigation also included numerous interviews with former Snap
14   employees, including two former employees who are quoted extensively throughout
15   the Amended Complaint.
16         3.     On June 7, 2018, the Court denied Defendants’ motions to dismiss and,
17   consequently, the PSLRA discovery stay was lifted. Since then, DiBiase and Kessler
18   Topaz, as well as Allen and Dandridge, have engaged in substantial, expedited
19   discovery efforts. The Court’s June 7, 2018 opinion required Plaintiffs to file their
20   motion for class certification by no later than September 5, 2018. Thereafter, the Court
21   set a trial date of March 12, 2019, which triggered expert disclosures by December 12,
22   2018, and a pre-trial order by February 14, 2019.
23         4.     Recognizing the need to streamline the case given the Court’s pre-trial
24   schedule, we immediately developed a comprehensive discovery plan that sought to
25   complete all fact discovery by mid-January 2019, and expert discovery by February 4,
26   2019. In addition, we expedited class certification by entering into a stipulation with
27   Defendants that provided for a hearing on November 19, 2018, and briefing to be
28
     DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
     SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO. 2:17-CV-03679-SVW-AGR 1
 Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 3 of 6 Page ID
                                  #:4658


1    completed by November 5, 2018. The parties further agreed to expedite document
2    production and produce DiBiase, Allen, and Dandridge on an expedited basis.
3    Plaintiffs filed their class certification motion on August 30, 2018, a week ahead of the
4    Court’s deadline.
5          5.     Plaintiffs also streamlined the litigation in preparation for trial by entering
6    into tolling agreements and discovery cooperation agreements with the Underwriter
7    Defendants and the Director Defendants in exchange for voluntarily dismissing claims
8    against those defendants without prejudice. These defendants were fully indemnified
9    by Snap.
10         6.     On June 29, 2018, DiBiase and Kessler Topaz served forty-nine unique
11   document requests on Snap and the Individual Officer and Director Defendants. At
12   the same time, DiBiase and Kessler Topaz served thirty-six unique document requests
13   on the Underwriter Defendants. Since that time, the parties have met and conferred
14   extensively regarding Defendants’ document production. DiBiase and Kessler Topaz
15   also served interrogatories on Defendants, and DiBiase, Allen, and Dandridge have
16   responded to Defendants’ interrogatories.
17         7.     The parties appeared before Magistrate Judge Rosenberg, either in person
18   or via telephonic conference, for three discovery hearings. Kessler Topaz anticipates
19   raising additional issues related to Defendants’ document production with Magistrate
20   Judge Rosenberg should the Snap Shareholder Group be appointed Lead Plaintiff.
21         8.     DiBiase and Kessler Topaz also served fifteen document subpoenas and
22   four deposition subpoenas on third parties, including Ernst & Young, Jared Leto,
23   PriceWaterhouseCoopers, Oath, Sensor Tower, Anthony Pompliano, and numerous
24   other former Snap employees. Kessler Topaz has met and conferred extensively with
25   these third parties regarding their respective subpoenas and negotiations remain
26   incomplete on account of the partial stay of this litigation.
27
28
     DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
     SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO. 2:17-CV-03679-SVW-AGR 2
 Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 4 of 6 Page ID
                                  #:4659


1           9.    In response to these document requests and subpoenas, Kessler Topaz has
2    received the following productions to date: (i) more than 1.5 million pages from
3    Defendants; (ii) more than 26,000 pages from Snap’s underwriters; and (iii) more than
4    1,800 pages from six additional third parties. Third party production was halted in
5    light of the motion docketed as ECF No. 168 and we anticipate substantial productions
6    from third parties in response to our subpoenas once the partial stay is lifted.
7           10.   Defendants had represented that they expected to substantially complete
8    document production by no later than mid-January 2019, although the stay of the
9    litigation and the instant dispute has suspended the parties’ efforts to meet and confer
10   on any outstanding deficiencies.      Kessler Topaz anticipates receiving additional
11   documents from third parties, from whom production had been ongoing, once the stay
12   is lifted.
13          11.   At my direction, a substantial portion of the documents that have been
14   produced, including documents identified as most likely to contain relevant
15   information through technology assisted review, have been reviewed by staff and
16   contract attorneys and synthesized for the litigation team. The litigation team has met
17   weekly with the document review team to discuss key documents identified during the
18   review, the import of these documents to the claims at issue, the relevance for experts,
19   and importance to our trial proof. Key documents have been built into our deposition
20   kits and proof.
21          12.   In the course of discovery, the litigation team has identified over twenty-
22   five potential depositions, and honed in on fifteen for which deposition kits have been
23   developed. To date, we have noticed four depositions of current and former Snap
24   employees, as well as served a comprehensive notice of deposition on Snap under
25   Federal Rule of Civil Procedure 30(b)(6) (“Rule 30(b)(6)”).
26          13.   The parties met and conferred extensively on the topics on which Snap
27   would designate a Rule 30(b)(6) witness, and had reached substantial agreement on the
28
     DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
     SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO. 2:17-CV-03679-SVW-AGR 3
 Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 5 of 6 Page ID
                                  #:4660


1    scope of these depositions. All previously noticed depositions were set to begin at the
2    end of November, with depositions of three former Snap employees and four Rule
3    30(b)(6) corporate designees previously confirmed. While these depositions were
4    taken off calendar because of the partial stay, Kessler Topaz intends to take all such
5    depositions, and notice the remainder of the contemplated depositions, if the Snap
6    Shareholder Group is appointed Lead Plaintiff.
7             14.   In anticipation of expert disclosures—which were previously due on
8    December 12, 2018 (see ECF No. 177)—DiBiase and Kessler Topaz retained two
9    merits experts and one damages expert. The litigation team has met extensively with
10   our experts, in person and telephonically, in preparation for expert disclosures which
11   were due on December 12, 2018. Each expert has done substantial work reviewing
12   case materials and preparing for that disclosure deadline.
13            15.   DiBiase and Kessler Topaz also retained a trial consultant, who has
14   similarly engaged in substantial efforts to assist Kessler Topaz in preparing this case
15   for trial, which was previously set for March 2019.
16            16.   DiBiase, Allen, and Dandridge have each engaged in substantial
17   discovery efforts as well. In addition to responding to interrogatories and producing
18   documents in response to Defendants’ document requests, Allen and Dandridge were
19   deposed on September 19, 2018, and September 20, 2018, respectively.
20            17.   As Defendants previously disclosed to the Court, the parties had engaged
21   a mediator and were preparing to mediate this case in accordance with the Court’s
22   January 4, 2019 deadline for mediation when the issues concerning the Lead Plaintiff
23   arose.
24            18.   Kessler Topaz, Allen, and Dandridge are aware of the substance of ECF
25   No. 168, and participated in the negotiation of ECF No. 179.
26            19.   Kessler Topaz remains committed to aggressively litigating this case on
27   an expedited basis.
28
     DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
     SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
     CASE NO. 2:17-CV-03679-SVW-AGR 4
     Case 2:17-cv-03679-SVW-AGR Document 219-1 Filed 01/31/19 Page 6 of 6 Page ID
                                      #:4661


 1             20.    To date, Kessler Topaz has expended more than 20,000 attorney hours ( or
 2      more than $7.5 million in lodestar) and hundreds of thousands of dollars in expenses
 3      to advancing the interests of the class in this litigation.
 4             21 .   True and correct copies of the following exhibits are attached:
 5                    Exhibit A:    The Snap Shareholder Group' s sworn certifications pursuant
 6                                 to the Private Securities Litigation Reform Act of 1995.
 7                    Exhibit B:   Chart of the Snap Shareholder Group' s transaction and losses
 8                                  in Snap Inc. securities during the Class Period.
 9                    Exhibit C:   Joint Declaration in Support of the Motion of the Snap
10                                 Shareholder Group for Appointment as Lead Plaintiff.
11                    Exhibit D:   Firm resume of Kessler Topaz Meltzer & Check, LLP.
12            I declare under penalty of perjury that the foregoing is true and correct to the
13      best of my knowledge.                                                                                                ~-
14            Executed this 31st day ofJanuary 20 l      ':>h                                         ,;:-??/
15                                                     ,.,,A"" .···,,.,                       ,. .,;/ _
                                                                                                      ,. .-,
                                                                     -~                 ~-? (.__.,,... / ___,                     -
                                                            / 'J?                    ~.'   . . . ...<'.-_____.,,,,,,:::._~
                                                               ~.,,,..,....------'"'"~----·....···
16                                                    :::-=: Of                              o,«_
                                                 Sharan Nirmul                                      ----- - -..,.....
17
18
19
20
21
22
23
24
25
26
27
28
        DECLARATION OF SHARAN NIRMUL IN SUPPORT OF THE MOTION OF THE SNAP
        SHAREHOLDER GROUP FOR APPOINTMENT AS LEAD PLAINTIFF
        CASE No. 2: 17-cv-03679-SVW-AGR 5
